DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s IN THE CLAIMS filed on July 17, 2021 is respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1- 26 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 
		line 5 and 6 recites “defined by base” when it probably should recite “defined by the 			base”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-4, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the claims recite the limitation “such as”, which renders the claim indefinite because one of ordinary skill in the art cannot ascertain the intended scope of the claim combination, per MPEP 2173.05 (d).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US 10,239,186 B2).

	Regarding claim 1, Horton et al. discloses a robotic system for performing functions related to a structure such as a tank used for storage or ballast or a hull structure (i.e. a system 10 configured to perform an internal blasting operation within an enclosed space of a vessel with an automated blast apparatus is generally indicated at 10, the vessel is interpreted as the structure - ¶17 DETX; FIG. 4), comprising:
a. a base (i.e. robotic ground vehicle, generally indicated at 12 - ¶17 DETX; FIG. 4);
b. a crane supported by and connected to the base, the crane extending substantially vertically with respect to a plane defined by base (i.e. a robotic arm, generally indicated at 14, which is supported by the robotic ground vehicle 12 is shown to extend substantially vertically from the robotic ground vehicle 12 - ¶17, 18 DETX; FIGS. 4, 5);
c. an end effector operatively connected to the crane, the end effector comprising a tool
interface to which a tool may be operatively connected to the end effector (i.e. FIGS. 4 and 5 show an end effector/tool interface constructed to hold the blasting nozzle 16 at the end of the robotic arm 14 - ¶17, 18 DETX; FIGS. 4, 5);
d. a control unit operatively in communication with the crane and the end effector (i.e. system 10 includes a controller 40 to control the operation of the components of the system, including the robotic ground vehicle 12, the robotic arm 14 - ¶17, 18; FIG. 5);
e. a power unit operatively in communication with the crane, the end effector, and the control unit and configured to provide power to the crane, the end effector, and the control unit (i.e. power and control line 22 is (operatively) connected (in communication) between the robotic ground vehicle 12 and the controller 40 and supplies power to the controller 40 and the ground vehicle 12 - ¶20; FIG. 5).

	Regarding claim 2, Horton et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 1, further comprising a tool operatively connected to the end effector, the tool operatively in communication with the control unit and the power unit and operative to aid in performing functions related to a tank used for storage or ballast or a hull structure (i.e. FIGS. 4 and 5 show an end effector/tool interface constructed to hold the blasting nozzle 16 at the end of the robotic arm 14, the nozzle 16 is interpreted as the tool, wherein it is interpreted that the power and control line 22 is in operative communication with the control unit/controller 40 and the robotic arm 14 holding the nozzle 16 in order to blast/clean the inside of a tank railcar - ¶15, 17, 18 DETX; FIGS. 4, 5).

	Regarding claim 3, Frei et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 2, wherein the tool comprises an inspecting tool, a cleaning tool, a conversion coating application tool, or a painting tool (i.e. nozzle 16 is interpreted as the tool used for blast/clean the inside of a tank railcar - ¶15, 17, 18 DETX; FIGS. 4, 5).

	Regarding claim 4, Horton et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 3, wherein the cleaning tool comprises a high water pressure cleaning tool, a hyper water pressure cleaning tool, a media blasting cleaning tool (i.e. system 10 is configured to automatically blast abrasive blast media inside an enclosed vessel - ¶17 DETX), or a dry ice cleaning tool.

Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

12. 	Claim(s) 5, 6, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A).

	Regarding claim 5, Horton et al. discloses the robotic tank system with all of the limitations mentioned in claim 1 above. 
	Horton et al. further discloses:	
		c.	a tool selectively attached to the end effector, the tool operatively in 				communication with the control unit, the console, and the power unit, the tool 				operative to aid in performing functions related to the structure (i.e. the end effector 			provides a single 7/16'' diameter blasting nozzle or two 	(2) 3/4'' diameter nozzles used 			in prior blasting nozzles - ¶31 DETX).
	Horton does not disclose:
		b.	a console operatively in communication with the control unit and with the 			power unit; and 
	However, Schempf discloses “b.” by teaching that control power is preferably supplied to the vehicle 10 by means of a tether line 150 that is attached to the rear central frame member 16, preferably at joint 17 thereof by a tether attachment member, generally designated as 152, wherein the tether line 150 is connected to a console 200 via a tether spool 162 (¶34 DETX; FIG. 17).
	Gleaning from the communicating capability of Horton et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Schempf in order to perform various cleaning, inspecting, and material handling tasks.

	Regarding claim 6, Horton et al. discloses an operator control room (¶17 DETX) which suggests that control directives are sent to controller 40 to control the robotic ground vehicle 12 and robotic arm 14 (FIG. 5), which is described as the functionality of the claimed movement controller. 
	Horton et al. does not specifically disclose a console containing the claimed movement controller. 
	However, Schempf discloses that control power is supplied to the vehicle 10 by means of a tether line 150 that is attached to the rear central frame member 16 by a tether attachment member 152, wherein the tether line 150 is connected to a console 200 via a tether spool 162 (¶34 DETX; FIG. 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operator control room of the robotic system of Horton et al. to include the console 200 of Schempf in order to command the robotic ground vehicle to perform various cleaning, inspecting, and material handling tasks.

	Regarding claim 13, Horton et al. further discloses the robotic tank system for performing functions related to a structure of Claim 5, wherein the crane comprises a plurality of interconnected, segmented crane arms (i.e. base segment 42 is rotatably connected to a first articulating segment 44, which in turn is rotatably connected to a second articulating segment 46, which in turn is rotatably connected to a third articulating segment 48 - ¶22 DETX; FIG. 5).

	Regarding claim 18, Horton et al. does not specifically disclose wherein the power unit comprises an electrical power unit or a hydraulic power unit.
	However, Schemf discloses rotary actuators that may be hydraulically, electrically or pneumatically controlled (¶13 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Schempf in order to perform various cleaning, inspecting, and material handling tasks.

	Regarding claim 19, Horton et al. in view of Schemf discloses a method of using a robotic tank system for performing functions related to structure, the robotic tank system comprising a robotic tank system as shown in claim 5 above. 
	Horton et al. further discloses the method comprising:
a) positioning the robotic system proximate an area of the structure (i.e. system 10 is configured to automatically blast abrasive blast media inside an enclosed vessel - ¶17 DETX);
b) positioning the end effector proximate the area of the structure (i.e. system 10 includes an end effector that holds the spray nozzle inside an enclosed vessel - ¶17 DETX);

	Regarding claim 20, Horton et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, wherein:
a) the predetermined function comprises an inspection function, a cleaning function (i.e. system 10 provides an automated process to remove the need for operators to manually perform blasting and abrasive cleanup operations inside the vessel  - ¶17 DETX), a conversion coating application function, or a painting function; and 
the tool is a specific tool for the predetermined function (i.e. the nozzle performs the predetermined function  - ¶17 DETX). 

	Regarding claim 21, Horton et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, further comprising: 
a) integrating a video camera into the robotic system (i.e. the operator uses a robot-mounted camera, which may embody a separate camera mounted on the robotic ground vehicle 12 - ¶29 DETX); 
b) using the video camera to provide an image to a remotely located human being (i.e. the camera on the robot is for taking images for the operator - ¶29 DETX); 
c) allowing the remotely located human being to watch the image remotely (i.e. the operator uses the camera to monitor the vacuum process of the robotic ground vehicle 12 - ¶29 DETX); and 
d) allowing the human operator to control movement of the robotic system (i.e. the operator manually moves the robotic ground vehicle back to towards the center of the railcar 50 as the floor is cleaned - ¶29 DETX). 


13. 	Claim(s) 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of DesOrmeaux (US 2015/0122293 A1).

	Regarding claim 7, neither Horton et al. nor Schempf disclose wherein the base further comprises a plurality of legs, each leg comprising a foot.
	However, DesOrmeaux discloses  that lift box 800 may have leg extensions 810 extending from corners of box 805 and having wheels 815 (feet) attached thereto, which may be swivel wheels and may include locking mechanisms to prevent rolling [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.
	
	Regarding claim 8, neither Horton et al. nor Schempf disclose wherein the plurality of legs and the feet are adjustable.
	However, DesOrmeaux discloses that the adjustable legs 817 of lift box 801 allow for adjustments to the circumstances for secure and stable deployment of device 500 [0050].	
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.


	Regarding claim 9, neither Horton et al. nor Schempf disclose wherein the plurality of legs comprises a plurality of telescoping legs. 	
	However, DesOrmeaux discloses that lift box 801 may have angled telescoping leg extensions 817 [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 11, Horton et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7, the system further comprising a hinge, wherein:
a) the crane is pivotally connected to the base at a first end of the hinge (FIGS. 4 and 5 show the hinge on top of robotic ground vehicle 12).
	Neither Horton et al. nor Schempf disclose:
		b) the plurality of legs are substantially rigidly connected to the hinge 
	However, DesOrmeaux discloses that telescoping leg extensions 915 are connected to the first and second set of pin holes 911 via pins 919 such that telescoping leg extensions 915 may freely rotate [0051].	
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 12, Horton et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7, the system further comprising a hinge, wherein:
a) the crane is pivotally connected to the base at a first end of the hinge (FIGS. 4 and 5 show the hinge on top of robotic ground vehicle 12).
	Neither Horton et al. nor Schempf disclose wherein:
		b) the plurality of legs are flexibly connected to a second end of the hinge.
	However, DesOrmeaux discloses that telescoping leg extensions 915 are connected to the first and second set of pin holes 911 via pins 919, wherein the extensions 915 can be positioned at opposite ends of rings 909 and 913 [0051].	
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

14. 	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Pauwels (US 4,957,631 A).

	Regarding claim 10, neither Horton et al. nor Schempf disclose wherein a foot of the feet comprises a wheel configured to fit on a track that is installed around an inside of a tank.
	However, Pauwels discloses a carriage 38 provided with a plurality of wheels 40 which are guided along tracks or guideways 42 on an upper extension 44 of the tank (¶4 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Pauwels in order to provide a unique combination of surface wash and backwash means in a single hood assembly within a traveling bridge filter cleaning system, which effectively cleans successive cells of a multi-cell tank without disturbing the filtering process in the remaining cells.

15. 	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of DesOrmeaux (US 2011/0315164 A1).

	Regarding claim 14, neither Horton et al. nor Schempf disclose wherein the crane is foldable such that it can be inserted into a predetermined opening of the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 15, neither Horton et al. nor Schempf disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the opening comprises a diameter of around twenty four (24) inches.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 16, neither Horton et al. nor Schempf disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the foldable crane can be inserted into the predetermined opening of the structure in its entirety.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 17, neither Horton et al. nor Schempf disclose wherein the foldable crane can be inserted into the predetermined opening of the structure by sections that can be re-integrated once inside the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of
materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

16. 	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Qureshi et al. (US 5,757,419 A).

	Regarding claim 22, neither Horton et al. nor Schempf disclose the method further comprising:
		a) using the video camera to supply an image to the controller;
		b) using the controller to process the image; and
		c) using the processed image used to identify and follow a shape of the tank, to follow 			girders	and braces, or to detect and respond to other internal structures with the robot 			tip.
	However, Qureshi discloses limitation a) and b) by teaching that controller 66 includes a video recording system that permits recording of the images scanned by the camera 41 and allows a playback of such images from the video tape (¶17 DETX). Qureshi et al. further discloses limitation c) by teaching that the controller 66 can include a color video printer to provide color videographs of selected inspection areas (¶17 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of Qureshi in order to remotely and visually inspect the interior of a tank such as a railroad tank car in a methodical, precise and recordable manner without subjecting personnel to risks involved in personally entering the tank.  A worker who climbs into the tank and examines its interior surface performs an inspection that can be dangerous because harmful or toxic vapors may exist in the tank. Therefore, one of ordinary skill in the art would be motivated to make such a modification to Horton et al. in order to prevent workers from being impaired or overcome by any vapors or fumes in the tank.

17. 	Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Schempf (US 5,451,135 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Frei et al. (US 10,035,263 B2).

	Regarding claim 23, neither Horton et al. nor Schempf disclose wherein the tool comprises a LIDAR tool, the method further comprising: 
	a) using the LIDAR tool to develop a 3D mosaic view of an internal portion of the tank; and  
	b) using the 3D mosaic view of an internal portion of the tank for coordination of the robotic
	control using x,y,z control commands.
	However, Frei et al. further discloses wherein the tool comprises a LIDAR tool, the method further comprising: a) using the LIDAR tool to develop a 3D mosaic view of an internal portion of the tank (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers. cameras, and LIDAR, among others - ¶184 DETX); and b) using the 3D mosaic view of an internal portion of the tank for coordination of the robotic control using x,y,z control commands (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers, cameras, and LIDAR, among others; imaging sensors may be used to provide inspection and monitoring capabilities for remote operators controlling the TRM - ¶185 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.
	
	Regarding claim 24, neither Horton et al. nor Schempf disclose using the robotic system to screen the internal portion of the structure for conditions such as corrosion, wall thickness, crack detection, and other defects during or after cleaning.
	However, Frei et al. discloses that a chloride checking tool may be utilized to monitor for residual chloride concentrations. Chlorides captured beneath a coating may promote corrosion and chlorides residing on the surface may cause damage during surface removal operations such as blasting and sanding as they can be driven into the substrate - ¶155 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

	Regarding claim 25, neither Horton et al. nor Schempf disclose wherein the screening further comprises NDE inspection for functions such as crack depth, corrosion depth, and other defects after screening inspection.
	However, Frei et al. discloses that removal steps may include operations such as disassembly, removal of damaged parts for eventual replacement - ¶159 DETX).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

	Regarding claim 26, neither Horton et al. nor Schempf disclose wherein the robotic system further comprises a position sensor disposed proximate the crane and operatively in communication with the controller, the method further comprising:
	a) supplying data from the position sensor to the control system; and
	b) using supplied data to allow the control system to extend, retract, or move enable the crane 	to place the tool as needed inside the tank
	However, Frei et al. discloses the a) supplying data from the position sensor to the control system (i.e. each of the sections of the arm may be equipped with position sensors to provide feedback to the control system - ¶117 DETX); and b) using supplied data to allow the control system to extend, retract, or move enable the crane to place the tool as needed inside the tank (i.e. an embodiment of the gripper 1500 handling a tool 1560 as attached to snake arm 1400. The jaws 1510 of the gripper 1500 are designed to grasp a universal handle 1565. The handle 1565 can be gripped in one of three positions (axially and +/-90.degree. with respect to the arm axis). The three positions in the gripper 1500 provide positional versatility allowing access to all tank surfaces - ¶120 DETX; FIG. 24).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664